
	

113 HR 3093 IH: Union Bailout Prevention Act of 2013
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3093
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mrs. Black (for
			 herself, Mr. Griffin of Arkansas,
			 Mr. Westmoreland,
			 Mrs. Blackburn,
			 Mr. Fleischmann,
			 Mr. Crawford, and
			 Mr. Duncan of Tennessee) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To exclude individuals who receive health insurance
		  coverage pursuant to the terms of a collective bargaining agreement from tax
		  credits and reductions in cost-sharing under the Patient Protection and
		  Affordable Care Act.
	
	
		1.Short titleThis Act may be cited as the
			 Union Bailout Prevention Act of
			 2013.
		2.Limitation on
			 subsidies for individuals in collectively bargained health plans
			(a)In
			 generalNotwithstanding any
			 other provision of law, no premium tax credits shall be permitted under section
			 36B of the Internal Revenue Code of 1986 and no reductions in cost-sharing
			 shall be permitted under section 1402 of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18071) with respect to an individual for health insurance
			 coverage provided pursuant to the terms of a collective bargaining agreement
			 involving one or more employers.
			(b)Qualified
			 plansSection 1301(a) of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18021(a)) is amended by adding at the end the
			 following:
				
					(5)Collectively
				bargained plansThe term qualified health plan shall
				not include health insurance coverage provided pursuant to the terms of a
				collective bargaining agreement involving one or more
				employers.
					.
			
